Citation Nr: 0947025	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1964 until 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

This issues has been previously before the Board.  In a 
decision of March 31, 2009, the Board remanded the case for 
additional evidentiary development.  Specifically, the Board 
ordered that the Veteran be afforded a VA examination, and 
that outstanding medical questions be resolved by the 
examiner.  The required development has been conducted and 
the issue is now properly before the Board.


FINDINGS OF FACT

1.  A respiratory disorder, including asbestosis, was not 
manifest during service, and is not attributable to service

CONCLUSIONS OF LAW

1.  A respiratory disorder, including asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in August 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of VA 
and private medical treatment.  Furthermore, the Veteran was 
afforded a VA examination in May 2009 in which the examiner 
was provided the c-file for review, took down the Veteran's 
history, considered his lay statements, and reached a 
conclusion based on her examination that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has claimed entitlement to service connection for 
asbestosis.  After a review of the record, including the 
Veteran's statements, the Board broadly interprets the 
Veteran's claim to include any respiratory disorder.  
Specifically, the Board notes that in a statement of August 
2008, the appellant endorsed "trouble with [his] breathing 
right after service."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disability was incurred in combat.

Factual Background

Service treatment records indicate that on separation in 
September 1966, the Veteran reported that he had no history 
of shortness of breath, pain or pressure in his chest or 
chronic cough.  On separation examination, the Veteran's 
lungs and chest were normal.  A chest x-ray was negative.

In November 1994 a private physician noted "primary s, 
secondary t sized opacities involving four lower lung fields, 
profusion 1/0" which the physician described as "consistent 
with asbestosis."  Pulmonary function was also reported.

In October 2004, the Veteran complained of questionable 
problems breathing and was told he had asbestosis in the 
past.

Examinations in October 2004, August 2005 and December 2005 
noted lungs within normal limits and a history of asbestosis 
was noted. Examination in September 2006 and April 2007 noted 
no chest pain or shortness of breath and lungs within normal 
limits with an assessment of asbestosis.

In an August 2007 VA examination, it was noted that the 
appellant reported being told he had asbestosis by a private 
physician in 1995 or 1996 but he denied any further testing.  
The appellant complained of breathing difficulty, especially 
with inhalation.  He also reported that he gets a cough with 
phlegm and slightly discolored mucous.  The examiner noted 
that the Veteran's chest x-rays in April 2007 revealed no 
acute changes.  The examiner noted that there was no 
diagnosis of asbestosis in the computer in the active 
problems.

Examination in August 2008 revealed no cough, chest pain or 
shortness of breath and breath sounds were clear in all 
fields.  In a September 2008 VA examination, the appellant 
reported being diagnosed with asbestosis.

In May 2009, an x-ray of the Veteran's chest showed minimal 
obstructive lung defect and the airway obstruction was 
confirmed by a decrees in flow rate.  Lung volumes where 
within normal limits as was diffusion capacity.  Test results 
were interpreted to have been a mild response to the 
bronchodilator.  Also a note indicates asthma.

On VA examination in May 2009, the Veteran reported that 
prior to service he had worked in a warehouse, as a deck hand 
on a tugboat, and in tractor manufacturing.  In-service he 
was a communications specialist and following service the 
Veteran reported working in a steel mill, a paper mill and a 
Rayon fiber manufacturing facility.  The appellant informed 
the examiner that he smoked half a pack of cigarettes per day 
for 40 years, but that he quit in 1999.  The Veteran had no 
symptoms, no heart lung or chest surgeries, no hemoptysis, no 
dyspnea, no anorexia, no asthma, no pneumonias, and no 
treatment or oxygen.  He did report occasional cough with 
some phlegm and "difficulty getting in a really deep 
breath."  The Veteran's chest was bilaterally symmetric and 
respirations were regular and rhythmic.  Lungs were clear 
without wheezes or crackles.  The examiner concluded that 
there was no objective evidence to supported asbestosis.  
Although the Veteran had minimal asthma, this was not caused 
by or related to asbestos exposure.  The examiner indicated 
that asbestos exposure can cause pleural plaques, 
interstitial fibrosis or mesothelioma.  He noted that the 
Veteran had non of these disorders and none of these 
disorders are transient in nature.  He further noted that 
asbestos exposure does not cause transient "opacities" on 
chest x-rays nor does it cause asthma.

The appellant has maintained that while in service he was a 
communication operator and worked in a motor pool, and that 
he was exposed to asbestos through daily activities of 
performing maintenance.  In August 2008 he reported that he 
was an infrequent smoker and that he could not think of any 
other way that he could have been exposed except through the 
motor pool and chemical hazards present at motor pool.  He 
also reported that he recalled having trouble with his 
breathing right after service.

1.  Asbestosis

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual and Manual 
Rewrite.  See Adjudication Manual, M21-1, part VI, para. 
7.21; Manual Rewrite, M21-MR, Part IV.ii.2.C.9 and Part 
IV.ii.1.H.29.a; see also VAOPGCPREC 4-00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims. 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).  The 
above provisions have been consider and applied in the 
immediate case before the Board.

Examination and radiographic imaging of the Veteran in May 
2009 revealed that the Veteran does not suffer from 
asbestosis.  In considering the probative weight of opposing 
medical opinions offered by the VA examiner in 2009 and a 
private physician in 1994, we find that opinion of the 
private examiner to be of diminished probative value for the 
following reason.  A report of x-ray imaging in 2009 does not 
indicate any "opacities" and the VA examiner pointed out 
that asbestosis does not cause transient opacities.  The 1994 
opinion indicating asbestosis was based on x-ray imaging 
showing opacities.  Assuming that such anomalies were 
objectively present in 1994, the fact that they were not seen 
in 2009 indicates that they were transient in nature and 
hence not indicative of asbestosis.  In contrast to the 1994 
opinion, the 2009 VA opinion, which was based on a review of 
current x-ray imaging, included consideration of outside 
medical evidence and was justified with a well reasoned 
conclusion.  For all these reasons we find the May 2009 VA 
examination to be highly probative and of greater weight than 
the private medical opinion of November 1994. 

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2. Respiratory Disorder

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, difficulty breathing is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to a 
respiratory disorder and at separation the Veteran reported 
that he had no history of shortness of breath, pain or 
pressure in his chest or chronic cough and an examination 
showed normal lungs and chest.  The Board takes special note 
of statements made by the Veteran relating to his history of 
smoking.  Specifically, in August 2008 the Veteran stated 
that he was an infrequent smoker, yet in 2009 he told a VA 
examiner that he had smoked a half a pack of cigarettes every 
day for 40 years.  As this relates directly to the Veteran's 
claim, this inconsistency weighs against the credibility of 
the Veteran. 

The Board finds that the preponderance of the evidence is 
against the claim.  The Veteran has stated that he first 
noticed difficulty breathing just after service, however the 
probative value of his statement is limited by the fact that 
his credibility has been reduced.  Furthermore, we note that 
at separation the Veteran denied a history of shortness of 
breath, pain or pressure in his chest or chronic cough and 
the first evidence of any respiratory disorder does not 
present itself until 28 years after separation from active 
duty.  Furthermore, no competent evidence of record links 
asthma, noted in 2009, with service. 

We conclude that the more probative evidence establishes a 
post-service onset of a respiratory disease and that there is 
no relationship to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
asbestosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


